                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


In re:
                                              Case No. 17-17361-aih
RICHARD M. OSBORNE,
                                              Chapter 7
                      Debtor.
                                              Judge Arthur I. Harris


 FIRST NATIONAL BANK OF PENNSYLVANIA’S LIMITED OBJECTION TO
  THE DEBTOR’S AMENDED MOTION TO EMPLOY JOHN K. LANE AND
 THE FIRM OF INGLEWOOD AND ASSOCIATES AS VALUATION EXPERT

         First National Bank of Pennsylvania (“FNBPA”), by and through its undersigned

counsel, hereby files its limited objection to the Amended Motion . . . to Employ John K.

Lane and the Firm of Inglewood and Associates as Valuation Expert [Docket No. 465]

(the “Motion to Employ”) filed by Richard M. Osborne, Sr., the debtor in the above-

captioned case (the “Debtor”). In support, FNBPA states as follows:

         In general, FNBPA does not disagree that the Debtor’s business entities need to

be valued. However, an evidentiary hearing on FNBPA’s Motion to Appoint a Chapter

11 Trustee [Docket No. 309] (the “Trustee Motion”) and the Motion of the United

States Trustee for Entry of an Order Converting Case to a Chapter 7 [Docket No. 439]

(the “Motion to Convert”) is scheduled to take place on July 3, 2019 (the

“Hearing”). The Debtor did not file the Motion to Employ until June 11, 2019 – only

twenty-two days before the Hearing (which has been continued two times already).

Thus, FNBPA respectfully submits that the Motion to Employ should be held in

abeyance pending a ruling on the Trustee Motion and the Motion to Convert. In the

event the Court grants either of the Trustee Motion or the Motion to Convert, the

chapter 11 trustee or the chapter 7 trustee can retain an expert of his or her own choice




17-17361-aih     Doc 474    FILED 06/25/19   ENTERED 06/25/19 22:05:30       Page 1 of 3
to value the Debtor’s business entities pursuant to terms agreeable to the trustee. If the

Court declines to grant either of those motions, then Mr. Lane’s employment can be

considered at that time.

        Wherefore, based upon all of the foregoing, FNBPA requests the entry of an order

denying the Motion to Employ without prejudice or holding any ruling on the Motion to

Employ in abeyance pending a ruling on the Trustee Motion and the Motion to Convert.



                                         Respectfully submitted,

                                         /s/Heather E. Heberlein
                                         Matthew H. Matheney (0069974)
                                         Gregory P. Amend (0081247)
                                         Nathaniel R. Sinn (0088467)
                                         Heather E. Heberlein (0083828)
                                         Buckingham, Doolittle & Burroughs, LLC
                                         1375 E. 9th Street, Suite 1700
                                         Cleveland, Ohio 44114
                                         Telephone: (216) 621-5300
                                         Facsimile: (216) 621-5440
                                         Email: mmatheney@bdblaw.com
                                                gamend@bdblaw.com
                                                nsinn@bdblaw.com
                                                hheberlein@bdblaw.com

                                         COUNSEL FOR FIRST NATIONAL BANK OF
                                         PENNSYLVANIA

CL2-496758-v1




                                            2


17-17361-aih    Doc 474    FILED 06/25/19       ENTERED 06/25/19 22:05:30     Page 2 of 3
                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 25, 2019, true and correct copies of
the foregoing are being served via the Court’s Electronic Case Filing System on these
entities and individuals who are listed on the Court’s Electronic Mail Notice List:

      Gregory P. Amend: gamend@bdblaw.com
      Alison Archer: alison.archer@ohioattorneygeneral.gov
      Adam S. Baker: abakerlaw@sbcglobal.net
      Austin B. Barnes III: abarnes@sandu-law.com
      Robert D. Barr: rbarr@koehler.law
      David T. Brady: dbrady@sandu-law.com
      LeAnn E. Covey: lcovey@clunkhoose.com
      Gregory M. Dennin: greg@gmdlplaw.com
      Richard W. DiBella: rdibella@dgmblaw.com
      Glenn Forbes: bankruptcy@geflaw.net
      Stephen R. Franks: amps@manleydeas.com
      Stephen John Futterer: sjfutterer@sbcglobal.net
      Melody Dugic Gazda: mgazda@hendersoncovington.com
      Michael R. Hamed: mhamed@kushnerhamed.com
      Heather E. Heberlein: hheberlein@bdblaw.com
      Dennis J. Kaselak: dkaselak@peteribold.com
      Christopher J. Klym: bk@hhkwlaw.com
      Matthew H. Matheney: mmatheney@bdblaw.com
      Shannon M. McCormick: bankruptcy@kamancus.com
      Kelly Neal: kelly.neal@bipc.com
      David M. Nuemann: dnuemann@meyersroman.com
      Timothy P. Palmer: timothy.palmer@bipc.com
      Tricia L. Pycraft: tpycraft@ccj.com
      Kirk W. Roessler: kroessler@walterhav.com
      John J. Rutter: jrutter@ralaw.com
      Frederic P. Schwieg: fschwieg@schwieglaw.com
      Michael J. Sikora, III: msikora@sikoralaw.com
      Nathaniel R. Sinn: nsinn@bdblaw.com
      Rachel L. Steinlage: rsteinlage@meyersroman.com
      Andrew M. Tomko: atomko@sandhu-law.com
      Jeffrey C. Toole: toole@buckleyking.com
      Michael S. Tucker: mtucker@ulmer.com
      Phyllis A. Ulrich: bankruptcy@carlisle-law.com
      Leslie E. Wargo: Leslie@Wargo-Law.com
      Maria D. Giannirakis: maria.d.giannirakis@usdoj.gov
      Scott R. Belhorn: Scott.R.Belhorn@usdoj.gov

                                                 /s/ Heather E. Heberlein
                                                 Heather E. Heberlein (0083828)



                                           3


17-17361-aih   Doc 474    FILED 06/25/19       ENTERED 06/25/19 22:05:30     Page 3 of 3
